     Case 1:20-cv-00008-AWI-SKO Document 16 Filed 05/15/20 Page 1 of 10

 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    JUSTIN ANTHONY BANKS,                             No. 1:20-cv-00008-AWI-SKO (HC)
11                       Petitioner,                    FINDINGS AND RECOMMENDATION
                                                        TO DENY PETITION FOR WRIT OF
12           v.                                         HABEAS CORPUS
13    T. FOSS,                                          [TWENTY-ONE DAY OBJECTION
                                                        DEADLINE]
14                       Respondent.
15

16          Petitioner is a state prisoner proceeding pro se with a petition for writ of habeas corpus

17   pursuant to 28 U.S.C. § 2254. He is currently serving a sentence of 83 years-to-life for his

18   conviction of first-degree murder. He has filed the instant habeas action challenging the

19   conviction. As discussed below, the Court finds the claim to be without merit and recommends

20   the petition be DENIED.

21   I.     PROCEDURAL HISTORY

22          On June 17, 2016, in Stanislaus County Superior Court, a jury found Petitioner guilty of

23   first-degree murder (Cal. Penal Code § 187). (Doc. 1 at 1.) In addition, the jury found true the

24   allegation that Petitioner personally and intentionally discharged a gun proximately causing death

25   or great bodily injury (Cal. Penal Code § 12022.53(d)). (Doc. 1 at 1.) On July 15, 2016,

26   Petitioner was sentenced to an aggregate term of 83 years to life. (Doc. 1 at 1.)

27          Petitioner appealed to the California Court of Appeal, Fifth Appellate District (“Fifth

28   DCA”). On September 18, 2018, the Fifth DCA affirmed the judgment. People v. Banks, 2018
                                                       1
     Case 1:20-cv-00008-AWI-SKO Document 16 Filed 05/15/20 Page 2 of 10

 1   WL 4443816 (Cal. Ct. App. 2018). Petitioner then filed a petition for review in the California

 2   Supreme Court. The petition was summarily denied on March 13, 2019. Id.

 3           On November 18, 2019, Petitioner filed the instant federal habeas petition. (Doc. 1.)

 4   Respondent filed an answer to the petition on March 2, 2020. (Doc. 14.) Petitioner did not file a

 5   traverse.

 6   II.     FACTUAL BACKGROUND

 7           The Court adopts the Statement of Facts in the Fifth DCA’s unpublished decision1:

 8           A mail carrier heard a pop and saw a man shout and collapse in the street. Then he
             watched as Banks ran up to the man and shot him twice in the head where he lay.
 9           The mail carrier could not identify Banks as the killer. Other witnesses gave police
             statements that incriminated Banks, including statements that Banks had a gun that
10           day and shot the victim, but they recanted at trial.
11           Banks's defense was an alibi. A cousin testified that Banks was in a park in the
             neighborhood, drinking with her and arguing with a friend, when they heard the
12           gunshots.
13   Banks, 2018 WL 4443816, at *1.
14   III.    DISCUSSION

15           A.        Jurisdiction

16           Relief by way of a petition for writ of habeas corpus extends to a person in custody

17   pursuant to the judgment of a state court if the custody is in violation of the Constitution, laws, or

18   treaties of the United States. 28 U.S.C. § 2254(a); 28 U.S.C. § 2241(c)(3); Williams v. Taylor,

19   529 U.S. 362, 375 n. 7 (2000). Petitioner asserts that he suffered violations of his rights as

20   guaranteed by the United States Constitution. The challenged conviction arises out of the
21   Stanislaus County Superior Court, which is located within the jurisdiction of this court. 28

22   U.S.C. § 2254(a); 28 U.S.C.§ 2241(d).

23           On April 24, 1996, Congress enacted the Antiterrorism and Effective Death Penalty Act of

24   1996 (“AEDPA”), which applies to all petitions for writ of habeas corpus filed after its

25   enactment. Lindh v. Murphy, 521 U.S. 320 (1997) (holding the AEDPA only applicable to cases

26
27   1
      The Fifth DCA’s summary of facts in its unpublished opinion is presumed correct. 28 U.S.C. §§ 2254(d)(2), (e)(1).
     Therefore, the Court will adopt the Fifth DCA’s summary of the facts. Moses v. Payne, 555 F.3d 742, 746 (9th Cir.
28   2009).
                                                              2
     Case 1:20-cv-00008-AWI-SKO Document 16 Filed 05/15/20 Page 3 of 10

 1   filed after statute’s enactment). The instant petition was filed after the enactment of the AEDPA

 2   and is therefore governed by its provisions.

 3           B.      Legal Standard of Review

 4           A petition for writ of habeas corpus under 28 U.S.C. § 2254(d) will not be granted unless

 5   the petitioner can show that the state court’s adjudication of his claim: (1) resulted in a decision

 6   that was contrary to, or involved an unreasonable application of, clearly established Federal law,

 7   as determined by the Supreme Court of the United States; or (2) resulted in a decision that “was

 8   based on an unreasonable determination of the facts in light of the evidence presented in the State

 9   court proceeding.” 28 U.S.C. § 2254(d); Lockyer v. Andrade, 538 U.S. 63, 70-71 (2003);

10   Williams, 529 U.S. at 412-413.

11           A state court decision is “contrary to” clearly established federal law “if it applies a rule

12   that contradicts the governing law set forth in [the Supreme Court’s] cases, or “if it confronts a set

13   of facts that is materially indistinguishable from a [Supreme Court] decision but reaches a

14   different result.” Brown v. Payton, 544 U.S. 133, 141 (2005) (citing Williams, 529 U.S. at 405-

15   406).

16           In Harrington v. Richter, 562 U.S. 86, 101 (2011), the U.S. Supreme Court explained that

17   an “unreasonable application” of federal law is an objective test that turns on “whether it is

18   possible that fairminded jurists could disagree” that the state court decision meets the standards

19   set forth in the AEDPA. The Supreme Court has “said time and again that ‘an unreasonable

20   application of federal law is different from an incorrect application of federal law.’” Cullen v.
21   Pinholster, 563 U.S. 170, 203 (2011). Thus, a state prisoner seeking a writ of habeas corpus from

22   a federal court “must show that the state court’s ruling on the claim being presented in federal

23   court was so lacking in justification that there was an error well understood and comprehended in

24   existing law beyond any possibility of fairminded disagreement.” Harrington, 562 U.S. at 103.

25           The second prong pertains to state court decisions based on factual findings. Davis v.

26   Woodford, 384 F.3d 628, 637 (9th Cir. 2003) (citing Miller-El v. Cockrell, 537 U.S. 322 (2003)).
27   Under § 2254(d)(2), a federal court may grant habeas relief if a state court’s adjudication of the

28   petitioner’s claims “resulted in a decision that was based on an unreasonable determination of the
                                                         3
     Case 1:20-cv-00008-AWI-SKO Document 16 Filed 05/15/20 Page 4 of 10

 1   facts in light of the evidence presented in the State court proceeding.” Wiggins v. Smith, 539

 2   U.S. 510, 520 (2003); Jeffries v. Wood, 114 F.3d 1484, 1500 (9th Cir. 1997). A state court’s

 3   factual finding is unreasonable when it is “so clearly incorrect that it would not be debatable

 4   among reasonable jurists.” Jeffries, 114 F.3d at 1500; see Taylor v. Maddox, 366 F.3d 992, 999-

 5   1001 (9th Cir. 2004), cert.denied, Maddox v. Taylor, 543 U.S. 1038 (2004).

 6          To determine whether habeas relief is available under § 2254(d), the federal court looks to

 7   the last reasoned state court decision as the basis of the state court’s decision. See Ylst v.

 8   Nunnemaker, 501 U.S. 979, 803 (1991); Robinson v. Ignacio, 360 F.3d 1044, 1055 (9th Cir.

 9   2004). “[A]lthough we independently review the record, we still defer to the state court’s

10   ultimate decisions.” Pirtle v. Morgan, 313 F.3d 1160, 1167 (9th Cir. 2002).

11          The prejudicial impact of any constitutional error is assessed by asking whether the error

12   had “a substantial and injurious effect or influence in determining the jury’s verdict.” Brecht v.

13   Abrahamson, 507 U.S. 619, 623 (1993); see also Fry v. Pliler, 551 U.S. 112, 119-120 (2007)

14   (holding that the Brecht standard applies whether or not the state court recognized the error and

15   reviewed it for harmlessness).

16          C.      Review of Petition

17          The petition presents one claim for relief: Petitioner alleges the state court violated his

18   Sixth Amendment right to a public trial by implementing a procedure of checking the

19   identification of trial spectators. (Doc. 1.) Petitioner presented this claim on direct appeal in the

20   state courts. In the last reasoned decision, the Fifth DCA rejected the claim as follows:
21                  A. Factual background and rulings
22          The record indicates that there was tension and disruptiveness among spectators
            both in pretrial proceedings and during the trial. Friends and relatives of both the
23          defendant and the victim attended. At the preliminary hearing, the bailiff at one point
            found it necessary to warn the spectators that he would exclude any spectator
24          engaged in harassing anyone. He also felt a need to release the two groups of
            spectators separately for a recess. After the recess, before ruling on whether Banks
25          would be bound over for trial, the court warned the spectators against emotional
            outbursts and fighting, and said any spectators who thought they could not contain
26          themselves when he ruled should step outside.
27          On the first day of trial, the court announced that it had been told there were “some
            issues that exist amongst and between the various families and friends and
28          relatives.” It said it would not tolerate any kind of misconduct and would exclude
                                                        4
     Case 1:20-cv-00008-AWI-SKO Document 16 Filed 05/15/20 Page 5 of 10

 1         anyone engaging in it. The same day, the prosecutor informed the court that at a
           post-preliminary hearing before a different judge two years earlier, the victim's
 2         mother had had an emotional outburst, and that judge had excluded her from all
           subsequent proceedings. The prosecutor asked the current judge to allow her to
 3         attend. The judge agreed, but said any inappropriate outbursts would result in
           exclusion of her or anyone else.
 4
           At the end of the second day of trial, the court again cautioned the spectators, this
 5         time expressing concern about people entering and exiting the courtroom too often
           during the proceedings, among other things. It said, “So either you are going to come
 6         in and you are going to sit and quietly listen and not make any gestures and not make
           any faces or you are going to be excused.”
 7
           The court announced its decision to institute identification checks for spectators at
 8         the beginning of the third day of trial: “Due to my concerns with regard to potential
           security problems, the sheriff's office is going to be putting up a table immediately
 9         outside my courtroom to check people as they come in and have them provide
           identification.” There also were sign-in sheets for the spectators, on which deputies
10         collected spectators' signatures and driver's license numbers. The court further stated
           it had ordered the deputies not to allow people who left the courtroom to re-enter
11         until the court took a break. Defense counsel made an objection, stating that Banks's
           right to a public trial was infringed by the identification requirement, because some
12         spectators might not have identification. The objection was overruled.

13         There were incidents after the identity checks began. On the afternoon of the third
           day of trial, defense counsel informed the court that two men who identified
14         themselves as relatives of the victim had approached him outside the courthouse,
           and had stood close to him and asked why he had “to go point the finger” at the
15         victim. Counsel said he was somewhat afraid for his safety. On the morning of the
           fifth day of trial, the court announced to counsel that “there was some sort of a
16         confrontation” between the two groups of spectators outside the courthouse. The
           police had been called. While the court and parties were discussing this incident, the
17         prosecutor mentioned that there had been “issues with verbal confrontations in the
           hallway,” and said he was “concerned about the ongoing palpable tension between”
18         the two groups.

19         At the end of this discussion, defense counsel told the court he had learned that some
           people had been turned away because they lacked identification. He renewed his
20         objection based on the public trial clause, and moved for a mistrial. The court
           overruled the objection and denied the motion. It stated a finding that the
21         identification procedure was “reasonably necessary to provide security to this
           courtroom and to the jurors in this case based on [the court's] own observations of
22         what has been going on.”

23                B. Analysis

24         The Sixth Amendment provides: “In all criminal prosecutions, the accused shall
           enjoy the right to a ... public trial ....” (U.S. Const., amend. VI; see Presley v.
25         Georgia (2010) 558 U.S. 209, 211-212.) The California Constitution provides a
           coextensive public trial right. (Cal. Const., art. I, § 15; see People v. Woodward
26         (1992) 4 Cal.4th 376, 381 (Woodward).) If the right to a public trial is violated, the
           error is reversible without regard to prejudice. (People v. Prince (2007) 40 Cal.4th
27         1179, 1276.)

28         “Under normal conditions a public trial is one which is open to the general public at
                                                      5
     Case 1:20-cv-00008-AWI-SKO Document 16 Filed 05/15/20 Page 6 of 10

 1         all times.” (People v. Byrnes (1948) 84 Cal.App.2d 72, 73; People v. Frutos (1984)
           158 Cal.App.3d 979, 987.)
 2
           Before public access to a criminal trial can be denied—that is, before a trial judge
 3         can order measures that have the effect of a broad or narrow “closure” of the
           courtroom to the public—several requirements must be satisfied. First, it must be
 4         true that if the measures in question are not ordered, an “overriding interest” will
           likely be harmed. Second, the closure must be “no broader than necessary” to protect
 5         the overriding interest. Third, the trial court must consider “reasonable alternatives”
           to the measures under consideration. Finally, the interest being protected must be
 6         “‘articulated along with findings specific enough that a reviewing court can
           determine whether the closure order was properly entered.’” (Waller v. Georgia
 7         (1984) 467 U.S. 39, 45, 48.) These specific findings must be in writing. (Woodward,
           supra, 4 Cal.4th at p. 383.)
 8
           In this case, the trial court did not satisfy all of these requirements. The People do
 9         not claim otherwise. Instead, they argue that the courtroom was not closed to the
           public by the procedures the court ordered.
10
           The People’s position is based on a small number of cases, none constituting binding
11         authority for us, in which situations similar to the one here were considered. In
           People v. England (2000) 83 Cal.App.4th 772 (England), the defendant was a
12         prisoner tried for assaulting correctional officers. (Id. at pp. 775-776.) The trial took
           place in a courtroom on the grounds of High Desert State Prison. (Id. at p. 776.) This
13         courtroom satisfied requirements for public accessibility of courtrooms on prison
           grounds as set forth in the Standards of Judicial Administration, but visitors still had
14         to present identification at the gate. (Id. at pp. 776-778.) The Court of Appeal
           rejected the defendant's argument that this situation violated his constitutional right
15         to a public trial, concluding there was no closure:

16                 “In this case, the court did not close the trial to the public. Defendant argues
                   only that it was more difficult for the public to attend because some people
17                 would be dissuaded from attending a proceeding held on prison grounds and
                   some would resent having to identify themselves to prison officials to gain
18                 access to the grounds. Neither concern impacts defendant's right to a public
                   trial.” (England, supra, 83 Cal.App.4th at p. 778.)
19
           The court observed that there was “no general exclusion of the public” and viewed
20         the identification requirement as “minimal and unintrusive.” (England, supra, 83
           Cal.App.4th at p. 779.) It did not refer to the requirements set forth in Waller.
21
           England cited People v. Remiro (1979) 89 Cal.App.3d 809, which was decided
22         before Waller, but remains instructive. (England, supra, 83 Cal.App.4th at p. 779.)
           The defendants in Remiro were members of the Symbionese Liberation Army (SLA)
23         accused of the murder and attempted murder of Oakland school officials. (Remiro,
           supra, 89 Cal.App.3d at pp. 815-817.) The sheriff's department issued an order
24         requiring members of the public seeking admission to the trial to be photographed,
           fingerprinted, and searched. On the eleventh day of the 46-day trial, the trial court
25         ordered that the fingerprinting be stopped, but upheld the rest of the order. The
           courthouse had received a bomb threat and the court was concerned about the
26         possibility of violence by the SLA and by other groups supporting and opposing it.
           Leaflets were distributed outside the courthouse describing the defendants as
27         prisoners of war and urging demonstrations for their release. Members of the
           Weather Underground, which had claimed responsibility for acts of violence,
28         attended. The defendant attacked a prosecution witness on the witness stand as a
                                                       6
     Case 1:20-cv-00008-AWI-SKO Document 16 Filed 05/15/20 Page 7 of 10

 1         spectator urged the defendant to kill the witness. The Court of Appeal rejected the
           defendants' argument that the security measures violated their right to a public trial
 2         because they discouraged some members of the public from attending. It found the
           security measures were reasonable under the circumstances and did not effect a
 3         “wholesale exclusion of the public.” (Id. at pp. 847-848.)

 4         In Williams v. State (Ind. 1997) 690 N.E.2d 162, the defendants were members of a
           drug gang charged with murder after they sprayed gunfire into an apartment
 5         building. (Id. at pp. 165-166.) The trial court approved security procedures requiring
           spectators to pass through a metal detector, show identification, and sign in. The
 6         Indiana Supreme Court held that these requirements did not violate the defendants'
           right to a public trial. Further, it was unnecessary for the trial court to satisfy the
 7         Waller requirements, because its order did not amount to either a partial or a total
           closure of the proceedings to the public and did not “actively exclude[ ] anyone.” In
 8         the justices' view, exclusion would involve “an affirmative act specifically barring
           some or all members of the public from attending a proceeding.” The court
 9         acknowledged that the procedures rendered the trial “marginally less ‘open’”
           because people with no identification would be excluded, but it concluded this did
10         not affect the defendants' right to a public trial. Further, although there might have
           been “constructive exclusion” of those among the defendants' fellow gang members
11         who did not want to identify themselves to law enforcement officers, the defendants'
           constitutional right to a public trial did not protect against such constructive
12         exclusion. (Williams, supra, at pp. 167-169.) The court also opined that, although
           the point was not at issue in the case before it, the considerations governing the First
13         Amendment rights of the public to attend trials were different; procedures excluding
           those who did not show identification would implicate these rights and would
14         require the trial court to state a reasoned justification on the record. (Williams, supra,
           at pp. 169-170.)
15
           Without endorsing all the reasoning in these cases, we are persuaded that they
16         reached the right results, and that the present case is analogous to them. To the extent
           that the security procedures employed here deterred members of the public who
17         simply did not want to present identification, we think they cannot be viewed as
           effecting any sort of exclusion or closure. We are aware of no authority supporting
18         the view that the Sixth Amendment guarantees a trial open to an anonymous public.
           The only individuals truly excluded from the proceedings by the court's order, and
19         not by their own choice to remain anonymous to court personnel, were those who
           actually did not possess any identification. But the court did not single out these
20         individuals and they were not excluded because the court undertook to exclude some
           class of individuals. They were excluded as a side effect of a measure justified on
21         independent grounds, just as, for example, people without transportation would be
           excluded from a trial held in a courthouse at a distance from the jurisdiction of the
22         crime because of a change of venue. Where the exclusion arises in this manner, we
           hold there is no violation of the accused's right to a public trial and the requirements
23         of Waller are not triggered, at least where the number of people excluded can
           reasonably be estimated to be marginal. We also believe this approach is generally
24         consistent with the above cases.

25         Banks's constitutional claim being unfounded, the remaining question on the
           security measures is whether they exceeded the bounds of reason and therefore
26         constituted an abuse of the trial court's usual discretion to control the courtroom.
           (See People v. Ayala (2000) 23 Cal.4th 225, 252-253.) Measures that do not violate
27         the constitution could still be an abuse of discretion. Banks identifies no such abuse,
           however, and we perceive none.
28
                                                        7
     Case 1:20-cv-00008-AWI-SKO Document 16 Filed 05/15/20 Page 8 of 10

 1   Banks, 2018 WL 4443816, at *1-4.

 2          The Sixth Amendment to the Constitution establishes that a criminal defendant has a right

 3   to a public trial, by an impartial jury. U.S. Const. amend. VI (“In all criminal prosecutions, the

 4   accused shall enjoy the right to a speedy and public trial, by an impartial jury....”). “The

 5   requirement of a public trial is for the benefit of the accused; that the public may see he is fairly

 6   dealt with and not unjustly condemned, and that the presence of interested spectators may keep

 7   his triers keenly alive to a sense of their responsibility and to the importance of their functions.”

 8   Waller v. Georgia, 467 U.S. 39, 46 (1984) (quotations omitted). “The public-trial guarantee

 9   embodies a view of human nature, true as a general rule, that judges, lawyers, witnesses, and

10   jurors will perform their respective functions more responsibly in an open court than in secret

11   proceedings.” Estes v. Texas, 381 U.S. 532, 588 (1965) (Harlan, J., concurring). The Court of

12   Appeals for the Ninth Circuit has observed that “[t]he public and whatever press have any

13   interest, including newspapers, freelance writers, bloggers and anyone else, ought generally to be

14   able to see what is going on in courtrooms, including sentencing hearings.” United States v.

15   Biagon, 510 F.3d 844, 850 (9th Cir. 2007) (Kleinfeld, J., concurring). The right to a public trial

16   entitles a criminal defendant “at the very least... to have his friends, relatives and counsel present,

17   no matter with what offense he may be charged.” United States v. Rivera, 682 F.3d 1223, 1229

18   (9th Cir. 2012) (quoting In re Oliver, 333 U.S. 257, 272 (1948)).

19          “[T]he denial of a defendant’s Sixth Amendment right to a public trial requires some

20   affirmative act by the trial court meant to exclude persons from the courtroom.” United States v.
21   Shryock, 342 F.3d 948, 974 (9th Cir. 2003) (quoting United States v. Al Smadi, 15 F.3d 153, 155

22   (10th Cir. 1994)). Thus, a defendant’s right to a public trial “is only implicated by a closure of a

23   courtroom.” Id. Closure can be justified only by an overriding interest, “such as the defendant’s

24   right to a fair trial or the government’s interest in inhibiting disclosure of sensitive information.”

25   Waller, 467 U.S. at 46. Where a trial court closes the courtroom, it must comply with the

26   following four requirements:
27          the party seeking to close the hearing must advance an overriding interest that is likely to
            be prejudiced, the closure must be no broader than necessary to protect that interest, the
28          trial court must consider reasonable alternatives to closing the proceeding, and it must
                                                       8
     Case 1:20-cv-00008-AWI-SKO Document 16 Filed 05/15/20 Page 9 of 10

 1          make findings adequate to support the closure.

 2   Id. at 48 (citing Press–Enterprise Co. v. Superior Court of California, 464 U.S. 501 (1984)).

 3   Nevertheless, the Waller test applies only to “total” closures of the courtroom – i.e., where “all

 4   persons other than witnesses, court personnel, the parties and their lawyers [a]re excluded for the

 5   duration of the hearing.” Rivera, 682 F.3d at 1236. The United States Supreme Court has never

 6   addressed “partial closures” of a courtroom.

 7          In this case, the courtroom was never completely closed to the public. Rather, the trial

 8   court imposed an identification requirement. Petitioner contends that the identification

 9   requirement was equivalent to a complete courtroom closure, but the argument lacks any merit.

10   At most, the procedure could be considered a partial closure to the extent that some members of

11   the public could not gain entry if they did not possess identification. As pointed out by

12   Respondent, however, no controlling Supreme Court authority addresses less-than-total closures

13   of the courtroom. This is fatal to Petitioner’s claim since the state court rejection could not have

14   been contrary to or an unreasonable application of Supreme Court authority.2

15   IV.    RECOMMENDATION

16          For the foregoing reasons, the Court RECOMMENDS that the Petition for Writ of Habeas

17   Corpus be DENIED with prejudice on the merits.

18          This Findings and Recommendation is submitted to the United States District Court Judge

19   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636 (b)(1)(B) and Rule 304 of the

20   Local Rules of Practice for the United States District Court, Eastern District of California. Within

21   twenty-one (21) days after being served with a copy of this Findings and Recommendation, any

22   2
       The Court recognizes that the Ninth Circuit has imposed requirements for ordering a partial trial
23   closure; however, circuit precedent may not be used “to refine or sharpen a general principle of
     Supreme Court jurisprudence into a specific legal rule that [the Supreme Court] has not
24   announced.” Marshall v. Rodgers, 569 U.S. 58, 64 (2013). See also Knowles v. Mirzayance, 556
     U.S. 111, 122 (2009) (“this Court has held on numerous occasions that it is not ‘an unreasonable
25   application of clearly established Federal law’ for a state court to decline to apply a specific legal
26   rule that has not been squarely established by this Court.”); Carey v. Musladin, 549 U.S. 70, 77
     (2006) (“Given the lack of holdings from this Court regarding the [issue in dispute,]...the state
27   court’s decision was not contrary to or an unreasonable application of clearly established federal
     law”); Holley v. Yarborough, 568 F.3d 1091, 1097-98 (9th Cir. 2009) (“Circuit precedent may
28   not serve to create established federal law on an issue the Supreme Court has not yet addressed.”).
                                                        9
     Case 1:20-cv-00008-AWI-SKO Document 16 Filed 05/15/20 Page 10 of 10

 1    party may file written objections with the Court and serve a copy on all parties. Such a document

 2    should be captioned “Objections to Magistrate Judge’s Findings and Recommendation.” Replies

 3    to the Objections shall be served and filed within ten (10) court days (plus three days if served by

 4    mail) after service of the Objections. The Court will then review the Magistrate Judge’s ruling

 5    pursuant to 28 U.S.C. § 636 (b)(1)(C). The parties are advised that failure to file objections

 6    within the specified time may waive the right to appeal the Order of the District Court. Martinez

 7    v. Ylst, 951 F.2d 1153 (9th Cir. 1991).

 8
      IT IS SO ORDERED.
 9

10    Dated:    May 15, 2020                                       /s/   Sheila K. Oberto              .
                                                         UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                        10
